OPINION
PER CURIAM.
The trial court signed a final judgment on April 18, 1997. Because appellant did not file a motion for new trial, the notice of
We recognize that the Supreme Court has held “that a motion for extension of time is necessarily implied when an appellant acting *787in good faith files a [perfecting instrument] beyond the time allowed ... but within the fifteen-day period in which the appellant would be entitled to move to extend the filing deadline.” Verburgt v. Dorner, 959 S.W.2d 615, at 617 (Tex.1997). However, in this case appellant filed his notice of appeal 74 days beyond the fifteen day period in which he was entitled to move for an extension of the filing deadline. Therefore, we cannot imply a good faith motion for extension of time. See id. (stating that once period for granting motion for extension of time has passed, party cannot invoke appellate court’s jurisdiction).
Accordingly, this appeal is dismissed for lack of jurisdiction.